DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10935231 to Frydenger in view of Vargas (US 20170118385 A1, hereinafter, “Vargas”).

Regarding claim 1, Frydenger teaches a ring-shaped light (ring-shaped light, see claim 1, line 1), comprising: 
a ring-shaped frame (ring-shaped frame, see claim 1, line 2), the ring-shaped frame having a void portion (void portion, see claim 1, lines 2-3) in the middle of the ring-shaped frame (see claim 1, line 3), such that when the ring-shaped frame is located 
a plurality of light sources (plurality of light sources, see claim 1, line 7) mounted within the ring-shaped frame in a circular fashion (circular fashion, see claim 1, line 8); 
a first sensor (first sensor, see claim 1, line 9) for sensing ambient light (ambient light, see claim 1, line 9) and controlling the plurality of light sources according to the ambient light to match the color temperature and brightness of the ambient light (see claim 1, lines 10-12); 
a bridge (bridge, see claim 1, line 13), the bridge located in a bottom section (bottom section, see claim 1, line 13) of the void, the bridge including a slot (slot, see claim 1, line 14) for receiving a smartphone (smartphone, see claim 1, lines 14-15); 
a second sensor (second sensor, see claim 1, line 16) for activating the plurality of light sources (see claim 1, lines 16-17); and 
a mounting system (mounting system, see claim 1, line 18) integrated with the frame (see claim 1, line 18).

Frydenger does not explicitly teach the plurality of light sources having a pitch to height ratio such that the plurality of light sources appear to be a single light source. 
However, one of ordinary skill would have considered reducing the distance between light sources with respect to the rise of the LEDs, so that the light sources shine continuously throughout the ring-shaped light.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to modify the height pitch ratio of the light sources as Frydenger, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), One of ordinary skill would have been motivated to make this modification to provide even illumination with no gaps. 

Frydenger does not explicitly teach a lens covering the plurality of light sources.
Vargas teaches a ring-shaped light (audiovisual-capturing system for a lighted mirror, see figures 1-7) in the same field of endeavor, and further including:   
a lens (diffuser 18) covering the plurality of light sources (as seen in figure 3),
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the lens as taught by Vargas into the teachings of Frydenger in order to provide protection for the light sources. One of ordinary skill would have been motivated to make this modification to increase the service life of the device.

Regarding claim 6, Frydenger teaches a ring-shaped light (ring-shaped light, see claim 1, line 1), comprising: 
a ring-shaped frame (ring-shaped frame, see claim 1, line 2), the ring-shaped frame having a void portion (void portion, see claim 1, lines 2-3) in the middle of the ring-shaped frame (see claim 1, line 3), such that when the ring-shaped frame is located on a mirror (mirror, see claim 1, line 5), a face (face, see claim 1, line 5) of a user looking into the mirror through the void is viewable to the user (see claim 1, lines 5-6); 


Frydenger does not explicitly teach the plurality of light sources having a pitch to height ratio such that the plurality of light sources appear to be a single light source. 
However, one of ordinary skill would have considered reducing the distance between light sources with respect to the rise of the LEDs, so that the light sources shine continuously throughout the ring-shaped light.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to modify the height pitch ratio of the light sources as taught by Frydenger, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), One of ordinary skill would have been motivated to make this modification to provide even illumination with no gaps. 

Frydenger does not explicitly teach a lens covering the plurality of light sources.
Vargas teaches a ring-shaped light (audiovisual-capturing system for a lighted mirror, see figures 1-7) in the same field of endeavor, and further including:   
a lens (diffuser 18) covering the plurality of light sources (as seen in figure 3),
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the lens as taught by Vargas into the teachings of Frydenger in order to provide protection for the light sources. One of .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Ring shaped light.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-5 and 7-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Claim 4 has been written as erroneously depending from itself. For purpose of examination, the Examiner has interpreted the claim 4 to depend from claim 1, and not from itself.

Claim 5 is rejected as it depends from claim 4.

Claim 7 has been written as erroneously depending from itself. For purpose of examination, the Examiner has interpreted the claim 7 to depend from claim 6, and not from itself.

Claims 8-14 are rejected as it depends from claim 7

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vargas.

Regarding claim 6, Vargas teaches ring-shaped light (audiovisual-capturing system for a lighted mirror, see figures 1-7), comprising: 

a plurality of light sources (7) mounted within the ring-shaped frame (2) in a circular fashion (as seen in fig 3); 
a lens (18) covering the plurality of light sources (7), the plurality of light sources (7) appear to be a single light source (necessarily occurring due to the action of the diffuser, as diffusers eliminate hot spots and even illumination from light sources).

Vargas does not explicitly teach the plurality of light sources having a pitch to height ratio such that the plurality of light sources appear to be a single light source.
However, one of ordinary skill would have considered reducing the distance between light sources with respect to the rise of the LEDs, so that the light sources shine continuously throughout the ring-shaped light.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to modify the height pitch ratio of the light sources as taught by Vargas, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), One of ordinary skill would have been motivated to make this modification to provide even illumination with no gaps. 

Claim 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vargas in view of Harbers (US 20050073495 A1, hereinafter, “Harbers”).

Regarding claims 7-8, Vargas does not explicitly teach wherein the pitch to height ratio is greater than 1; and
wherein the pitch to height ratio is defined as a distance from one LED group of the plurality of light sources to a next LED group of the plurality of light sources as compared to a distance from the LED group to a surface of the lens.

Harbers teaches a device (LCD and Backlight, see fig 4) including a plurality of light sources (LEDs 24) having a pitch (pitch P) and a lens (diffuser 28, see fig 4);
wherein the pitch (P) to height ratio is greater than 1 (since pitch varies from 0.3-1.2, see ¶ 22); and
wherein the pitch (P) to height ratio (H, see fig 4) is defined as a distance from one LED group (see 4 LEDs to the left in fig 4) of the plurality of light sources (24) to a next LED group (see 4 LEDs to the right in fig 4) of the plurality of light sources (24) as compared to a distance (distance between LEDs) from the LED group (either group on the left or right) to a surface of the lens (lower surface of 28).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the pitch as taught by Harbers into the teachings of Vargas since it is found that such pitch provides best results with respect to uniformity, and luminance profile control.


Regarding claim 9, Vargas teaches wherein the plurality of light sources (7) provide an orthogonal source of light (note the positioning of light sources emitting light towards the user, orthogonally to the ring surface).

Regarding claim 11, Vargas teaches further comprising a bridge (device adapter 24, see fig 3), the bridge (3) located at a bottom section of the void (see void enclosed by 2), the bridge (24) including a slot (see slot formed by arms of 24) for receiving a smartphone (audio-visual capturing device 19, see ¶ 21); a mounting system (stand 5) integrated with the frame (2).

Vargas does not explicitly teach the bridge located in a bottom section of the void.
However, one of ordinary skill would have recognized the benefits of reducing the thickness of the device by fixing the bridge further into the cut out.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to position the bridge as taught by Vargas in a bottom section of the void, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art. /n re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). One of ordinary skill would have been motivated to make this .

Claim 10, 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vargas in view of Harbers, as applied to claims 6-9 above, and further in view of Yang et al. (US 20160255941 A1, hereinafter, “Yang”).

Regarding claim 10, Vargas does not explicitly teach further comprising a first sensor for sensing ambient light and controlling the plurality of light sources according to the ambient light to match the color temperature and brightness of the ambient light.

Yang teaches a device (mirror assembly 2, see figures 1-24d) in the same field of endeavor (see § 5) having a driving device (controller module on circuit boards, see ¶ 58, 122) to control (via electric power, signals and/or data) a plurality of light sources (light source 60), the driving device including a first sensor (second sensor assembly for detecting ambient light, see ¶ 149);
the first sensor (second sensor assembly for detecting ambient light) for sensing ambient light (see ¶ 108) and controlling the plurality of light sources (60) according to the ambient light to match the color temperature and brightness of the ambient light (see ¶ 108).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the driving device as taught by Yang into the teachings of Vargas in order to provide the device with manual and automatic  

Regarding claim 12, Vargas teaches wherein the plurality of light sources (7) are LEDs (see 13); but

Vargas does not explicitly teach the LEDs provide a Color Rendering Index (CRI) of greater than 90.
Yang teaches the LEDs (60) provide a Color Rendering Index (CRI) of greater than 90 (see ¶ 116).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the light sources of Yang into the teachings of Vargas in order to provide a light source that renders colors accurately. One of ordinary skill would have been motivated to make this modification to illuminate the user’s face with excellent lighting for selfies or cosmetics applications.

Regarding claim 13, Vargas does not explicitly teach, further comprising a microprocessor for controlling the plurality light sources to produce light in a plurality of intensities and colors, wherein one of the plurality of intensities has a color temperature similar to daylight.

Yang teaches further comprising a microprocessor (controller of processor device, see ¶ 184) for controlling the plurality light sources (60) to produce light in a plurality of intensities (see ¶ 7), wherein one of the plurality of intensities has a color temperature (see ¶ 12) similar to daylight (see ¶ 149).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the microprocessor as taught by Yang into the teachings of Vargas in order to provide the ring-shaped light with adjustability, thus the light emitted from the light sources could be configured to mimic or closely approximate light encountered in one or a plurality of different natural or non-natural light environments. One of ordinary skill would have been motivated to make this modification to further enhance illumination onto the user’s face by imitating natural light, ambient light from the sun, moon, lightning, etc.

Regarding claim 14, Vargas does not teach wherein the color temperature is from 2700K to 5600K.

Yang teaches wherein the color temperature is from 2700K to 5600K (see ¶ 12).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the light sources of Yang into the teachings of Vargas in order to provide warmer or cooler lighting for photography. One of ordinary skill would have been motivated to make this modification to illuminate the user’s face with excellent lighting for selfies of cosmetics applications.

Regarding claim 15, Vargas does not explicitly teach further comprising a first sensor for sensing ambient light and controlling the plurality of light sources according to the ambient light to match the color temperature of the ambient light and provide a greater brightness.

Yang teaches a device (mirror assembly 2, see figures 1-24d) in the same field of endeavor (see § 5) having a driving device (controller module on circuit boards, see ¶ 58, 122) to control (via electric power, signals and/or data) a plurality of light sources (light source 60);
further comprising a first sensor (second sensor assembly for detecting ambient light) for sensing ambient light and controlling the plurality of light sources according to the ambient light to match the color temperature of the ambient light and provide a greater brightness (see ¶ 149).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the sensor as taught by Yang into the teachings of Vargas in order to provide the device with manual and automatic  light adjustability; thus the light emitted from the light sources could be configured to mimic or closely approximate light encountered in one or a plurality of different natural or non-natural light environments. One of ordinary skill would have been motivated to make this modification to further enhance illumination onto the user’s face by imitating natural light, ambient light from the sun, moon, lightning, etc.

Regarding claim 17, Vargas does not explicitly teach further comprising a first sensor for sensing ambient light and controlling the plurality of light sources according to the ambient light and a user selection to provide a selected color temperature and brightness.

Yang teaches a device (mirror assembly 2, see figures 1-24d) in the same field of endeavor (see § 5) having a driving device (controller module on circuit boards, see ¶ 58, 122) to control (via electric power, signals and/or data) a plurality of light sources (light source 60);
further comprising a first sensor (second sensor assembly for detecting ambient light, see ¶ 149) for sensing ambient light and controlling the plurality of light sources according to the ambient light and a user selection (via capacitive touch sensor 71)) to provide a selected color temperature and brightness (see ¶ 161).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the sensor as taught by Yang into the teachings of Vargas in order to provide the device with manual and automatic  light adjustability; thus the light emitted from the light sources could be configured to mimic or closely approximate light encountered in one or a plurality of different natural or non-natural light environments. One of ordinary skill would have been motivated to make this modification to further enhance illumination onto the user’s face by imitating natural light, ambient light from the sun, moon, lightning, etc.

Claim 1 and 4  are rejected under 35 U.S.C. 103 as being unpatentable over Vargas in view of Yang.

Regarding claim 1, Vargas teaches a ring-shaped light (audiovisual-capturing system for a lighted mirror, see figures 1-7), comprising: 
a ring-shaped frame (bordering frame 2, see fig 3), the ring-shaped frame (2) having a void portion (see void enclosed by 2, evident from figure 3) in the middle of the ring-shaped frame (2), such that when the ring-shaped frame (2) is located on a mirror (one-way mirror 6), a face of a user looking into the mirror through the void is viewable to the user (as expected from a ring and mirror connected in front of a user); 
a plurality of light sources (plurality of lights 7, see fig 3) mounted within the ring-shaped frame (2) in a circular fashion (see arrangement of light sources in figure 3); 
a lens (diffuser 18) covering the plurality of light sources (as seen in figure 3), the plurality of light sources (7) such that the plurality of light sources appear to be a single light source (necessarily occurring due to the action of the diffuser, as diffusers eliminate hot spots and even illumination from light sources); 
a driving device (light intensity control unit 12, light color control unit 13) for controlling the plurality of light sources (7) color temperature (see ¶ 18) and brightness (see ¶ 17) of the ambient light (since temperature and brightness are controlled as desired by the user, via 12-13, including matching ambient light);
a bridge (device adapter 24, see fig 3), the bridge (3) located at a bottom section of the void (see void enclosed by 2), the bridge (24) including a slot (see slot formed by arms of 24) for receiving a smartphone (audio-visual capturing device 19, see ¶ 21); 

a mounting system (stand 5) integrated with the frame (2).

Vargas does not explicitly teach the plurality of light sources having a pitch to height ratio such that the plurality of light sources appear to be a single light source; and
the bridge located in a bottom section of the void.

However, one of ordinary skill would have considered reducing the distance between light sources with respect to the rise of the LEDs, so that the light sources shine continuously throughout the ring-shaped light.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to modify the height pitch ratio of the light sources as taught by Vargas, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), One of ordinary skill would have been motivated to make this modification to provide even illumination with no gaps. 

Moreover, one of ordinary skill would have recognized the benefits of reducing the thickness of the device by fixing the bridge further into the cut out.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to position the bridge as taught by Vargas in a bottom section of the void, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art. /n re Japikse, 181 F.2d 1019, 86 USPQ 70 

Vargas does not explicitly teach the driving device comprises a first sensor for sensing ambient light and a second sensor for activating the plurality of light sources.

Yang teaches a device (mirror assembly 2, see figures 1-24d) in the same field of endeavor (see § 5) having a driving device (controller module on circuit boards, see ¶ 58, 122) to control (via electric power, signals and/or data) a plurality of light sources (light source 60);
the driving device (controller module) comprises a first sensor (second sensor assembly for detecting ambient light, see ¶ 149) for sensing ambient light and a second sensor (capacitive touch sensor 71) for activating the plurality of light sources (60).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the driving device as taught by Yang into the teachings of Vargas in order to provide the device with manual and automatic  light adjustability; thus the light emitted from the light sources could be configured to mimic or closely approximate light encountered in one or a plurality of different natural or non-natural light environments. One of ordinary skill would have been motivated to make this modification to further enhance illumination onto the user’s face by imitating natural light, ambient light from the sun, moon, lightning, etc.

Regarding claim 4, Vargas teaches wherein the plurality of light sources (7) provide an orthogonal source of light (note the positioning of light sources emitting light towards the user, orthogonally to the ring surface).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Vargas in view of Yang, as applied to claim 1 above, and further in view of Harbers.

Regarding claims 2-3, Vargas does not explicitly teach wherein the pitch to height ratio is greater than 1; and
wherein the pitch to height ratio is defined as a distance from one LED group of the plurality of light sources to a next LED group of the plurality of light sources as compared to a distance from the LED group to a surface of the lens.
Harbers teaches a device (LCD and Backlight, see fig 4) including a plurality of light sources (LEDs 24) having a pitch (pitch P) and a lens (diffuser 28, see fig 4);
wherein the pitch (P) to height ratio is greater than 1 (since pitch varies from 0.3-1.2, see ¶ 22); and
wherein the pitch (P) to height ratio (H, see fig 4) is defined as a distance from one LED group (see 4 LEDs to the left in fig 4) of the plurality of light sources (24) to a next LED group (see 4 LEDs to the right in fig 4) of the plurality of light sources (24) as compared to a distance (distance between LEDs) from the LED group (either group on the left or right) to a surface of the lens (lower surface of 28).
Harbers into the teachings of Vargas since it is found that such pitch provides best results with respect to uniformity, and luminance profile control.
One of ordinary skill would have been motivated to make this modification to because of a good compromise between color and flux mixing properties of the LEDs and control over the luminance profile is obtained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lyle et al. (US 20180270410 A1) discloses a light further including the mirror has a camera fixedly positioned within the housing that is arranged at an outer side of and adjacent to outer perimeter. A lighting source is positioned at an outer side of and adjacent to the outer perimeter. A memory stores instructions for execution by a processor that causes the processor to receive a command to activate the camera. The lighting source comprises a LED. A user interface controls operation of the camera or the lighting source. The memory stores additional instructions for execution by the processor. A processor establishes a wireless connection.
The mirror utilizes a cloud storage to reduce necessary size and cost of a memory, while allowing photographs and videos stored in a cloud. The mirror allows a user of the smart selfie mirror to see her or his reflection and position for a photograph 

Nakai et al. (JP 2016177963 A) discloses a light further including a mirror has a white-luminescence region comprising an organic electroluminescent element containing a transparent substrate, a transparent conductive layer, a light emitting layer and a reflective conductive layer. A non-light-emission region is fixed with the transparent substrate and formed with the reflective conductive layer. 
The temperature of the first white-light is equal to the predetermined temperature than the temperature of the second white-light when the first white-light and the second white-light are emitted from the white-luminescence region such that uniform light emission can be obtained within the emission region, so that illumination of various color temperature can be easily implemented by devising light emission control, thus allowing a user to perform finer makeup by using the mirror as magnifier in an easy manner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR ROJAS CADIMA/           Patent Examiner of Art Unit 2875